This appeal presents the same questions, arising in the same way and argued at the same time as the case of John Lowry against this defendant. (172 N.Y. 394.) The complaint in each action made out a clear case for relief on the ground of usury, unless the general statute against taking interest at a rate greater than is allowed by law is repealed by implication as to corporations organized under *Page 634 
chapter 326 of the Laws of 1895. We apply the principle of that case to the one now before us and affirm the judgment, with costs, on our opinion in the other action.
PARKER, Ch. J., GRAY, O'BRIEN, BARTLETT, HAIGHT, MARTIN and VANN, JJ., concur.
Judgment affirmed.